                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHAD BENNER,                              :   CIVIL NO. 1:16-CV-2045
                                          :
             Petitioner                   :   (Chief Judge Conner)
                                          :
      v.                                  :
                                          :
SUPERINTENDENT SMITH, et al.,             :
                                          :
             Respondents                  :

                                      ORDER

      AND NOW, this 8th day of July, 2019, upon consideration of petitioner’s

motion (Doc. 18) for leave to appeal nunc pro tunc and request (Doc. 19) for leave to

proceed in forma pauperis on appeal, and in accordance with the accompanying

memorandum, it is hereby ORDERED that:

      1.     Petitioner’s motion (Doc. 18) for leave to appeal nunc pro tunc is
             DENIED.

      2.     Petitioner’s motion (Doc. 19) for leave to proceed in forma pauperis on
             appeal is DENIED without prejudice.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
